717 S.E.2d 579 (2011)
In the Matter of T.A.S.
No. 332A11-1.
Supreme Court of North Carolina.
September 16, 2011.
Latoya B. Powell, Assistant Attorney General, for State of North Carolina.
Geeta Kapur, for J.A.S.
Rex Gore, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 14th of September 2011 by State of NC for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference, this the 16th of September 2011."
State of NC shall have up to and including the 6th day of October 2011 to file and serve his/her brief with this Court.